Title: To Benjamin Franklin from James Searle, [26 January 1781]
From: Searle, James
To: Franklin, Benjamin


Hotel de Valois Friday Evening [January 26, 1781]
Mr. Searles Compliments wait on Doctor Franklin. Mr. S, is much obliged by the Dors. Kind invitation to dine with him on sunday next. But as Sunday is a Day on which he knows the Dor. has a Number of his Friends with him & as Mr. S. wishes to have much Conversation with Dor. Franklin he must decline the honour of dineing at Passy on that day, but will be happy to wait on the Dor. any other day that may be Convenient to him.
  
Addressed: A Son Excellence / Monsr. Franklin / Ministre Plenipotentiare / des Etats-Unis / A Passy
Notation: Mr. Searle Hotel de Valois
